nw »~»” m~w.,. Wm,..m ».,v, . …

F
UNITED STATES DISTRICT COURT I L E D

FOR THE DISTRICT OF COLUMBIA m k nrc 2 9a 2016
er ,U.S. Distr|ct& B
Courts for the D|strict o?r('}:rliiiiilii'a

 

Joel Aaron Silberman, )
)
Plainfiff, ) Case: 1:16-cv-02527
) ASS_iQned To ; Unassigned
V~ § gsslgn. Date: 12/29/2016
escription: P - -
Vincent H. Cohen, Jr., ) m Se Gen' C'V'|
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se form “Complaint
for Violation of Civil Rights,” which is accompanied by an application for leave to proceed in
forma pauperis The application will be granted, and the complaint will be dismissed See 28
U.S.C. § 191 5(e)(2)(B)(ii) (requiring dismissal of a case upon a determination that the complaint
fails to state a claim upon which relief may be granted).

Pr0 se litigants must comply with the Federal Rules of Civil Procedure. Jarrell vv Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. S(a); see Ashcroft v. Iqba/, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d
66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies Brown v. Calz'fano, 75 F.R.D. 497, 498

(D.D.C. 1977).

,. .,,MW ¢».,F,Q,~.W..,W.H~vw.\.,,ew . 4.~` . w ,, , ,

Plaintiff sues former acting United States Attorney Vincent Cohen, Jr., in his official
capacity. Plaintiff describes this action as “a petition for habus [sic] corpus and discovery and also
[a] dismissal and review of [his] case,” which presumably is pending in the Superior Court of the
District of Columbia. Compl. at 5; see Silberman v. Berk, No. 16-cv-2386 (D.D.C. Dec. 7, 2016)
(dismissing under Yourzger abstention doctrine plaintiffs action to compel dismissal of criminal
cases pending in Superior Court).

Plaintiff has presented no grounds to consider under the habeas statute. See Mayle v. Felix,
545 U.S. 644, 649 (2005) (noting that “Rule 2(c) of the Rules Governing Habeas Corpus Cases
requires a more detailed statement [than Rule 8(a)]. The habeas rule instructs the petitioner to
‘specify all the grounds for relief available to [him]’ and to ‘state the facts supporting each

335

ground. ) (second alteration in original). And this court lacks jurisdiction to review the decisions
ofother courts, including those ofthe D.C. Superior Court. See UnitedSraIes v. Choi, 818 F. Supp.
2d 79, 85 (D.D.C. 2011) (district courts “generally lack[] appellate jurisdiction over other judicial
bodies, and cannot exercise appellate mandamus over other courts”) (citing Lewis v. Green, 629
F. Supp. 546, 553 (D.D.C. 1986)); Fleming v. UnitedStates, 847 F. Supp. 170, 172 (D.D.C. 1994),
cerl. denied 513 U.S. 1150 (1995) (“Until the Supreme Court of the United States says otherwise,
. . . [t]his Court does not have jurisdiction to review the decision ofa state . . . court.”) (applying

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Ro()ker v. Fidelity Trust

Co., 263 U.S. 413 (1923)). A separate order ofdismissal accompanies this Memorandum Opinion.

/W§
Unite/d State ' istrict Judge
DATE: December 27/, 2016